Title: From Thomas Jefferson to Gideon Granger, 23 July 1805
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir 
                     
                     Monticello July 23. 05
                  
                  In your letter of the 19th. you ask my advice as to the measures to be taken to carry into effect the law for the transmission of a mail to New Orleans by the lower route. I do not see that in the present state of our information any correct decision can be formed. whenever we hear from Abrams his report with mr Wheatly’s will inform us of the difficulties thro’ the whole route, & we may then consider whether we have the power & the means of removing them. should it prove in event that Abrams is dead, I presume we must then send off another agent to explore the rout. in that case would it not be better to divide the space between Coweta & N. Orleans into two agencies, procuring for the further part some undertaker at N.O. where they are better acquainted with the natural obstacles & the best means of surmounting them? the point of partition should be fixed as near to mr Briggs’s strait lines as possible. to blaze a way by compas & cut out the bushes seems too expensive for a temporary object. would it not be sufficient to follow Indian paths where they exist in a proper direction, uniting them by a blazed line where necessary conducted, not by compas, but by the courses of the ridges & waters, without cutting out the bushes, which a horseman accustomed to the woods can generally get through without embarrasment? a man on horse-back, well acquainted with the grounds and with a hatchet in his hand would soon mark out his own way in any piney country I have ever seen. on the whole it appears we must wait news from Abrams. Accept my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               